*955OPINION.
Trussell:
At the trial of this proceeding much testimony was produced respecting the petitioner’s property, its generally run*956down condition, and the necessity for the changes and alterations which were made.
Officers of the petitioner corporation, and a capable architect employed by it to superintend the alterations and changes made, testified in detail in respect to all of such alterations and changes and the expenditures for such purposes.
Upon all the evidence contained in this record respecting the several items claimed by the petitioner as repair expense and disallowed by the Commissioner, we are of the opinion that of the three items disallowed for the year 1920 the item of cost of electric dryers, $100, which were installed and discarded during the same year, should be allowed as a deduction from gross income for that year. Of the several items disallowed by the Commissioner for the year 1921 we are of the opinion that the testimony supported the claim of the petitioner in respect to the following items:
Changes in heating system-$1, 963.62
Plaster work_ 898. 96
Changes in stage settings- 2, 023. 83
Miscellaneous alterations- 2, 091. 52
Total_ 6, 977. 93
and that these items should be allowed as repair expenses for the calendar year 1921.
The deficiencies will he recomputed in accordance with the foregoing opinion pursuant to Bule SO, and judgment will he entered th&reon accordingly.